Citation Nr: 1536067	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  08-25 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a heart disorder, claimed as left ventricular hypertrophy.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a right shoulder disability.    

5.  Entitlement to an initial compensable rating for pilonidal cyst.

6.  Entitlement to an initial compensable rating for bilateral pes planus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 1986 to July 2006.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In January 2012, the Board remanded the issues on appeal for additional development.  The matter has been properly returned to the Board for appellate consideration.  The January 2012 remand included the issue of entitlement to service connection for pseudofolliculitis.  However, in a rating decision dated January 2015, the RO granted service connection for this condition.  As such, the issue of service connection pseudofolliculitis is no longer before the Board.   

In March 2009, the Veteran testified at a hearing before a Decision Review Officer.  A transcript of that hearing is associated with the claims file.

The issues of service connection for a cervical spine disability, a thoracolumbar spine disability, and a right shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran does not have a diagnosed heart disability.

2.  Throughout the claim and appeal period, the Veteran's residuals of a pilonidal cyst manifested as a scar that was superficial, linear, stable, not painful on examination, smaller than 6 square inches, and not productive of limitation of motion or function.

3.  The Veteran's bilateral pes planus has been manifested primarily by complaints of pain on weight bearing that is relieved by arch supports.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart disorder, claimed as left ventricular hypertrophy, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303 (2015).

2.  The criteria for an initial compensable rating for residuals of a pilonidal cyst have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes (DCs) 7800-7805 (2015).

3.  The criteria for an initial compensable rating for bilateral pes planus have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, DC 5276 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  With regard to the issues that are decided in the instant document, VA provided adequate notice in letters sent to the Veteran in June and September 2006.

Next, VA has a duty to assist the claimant in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
      
With regard to the issues decided in the instant document, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records as well as private treatment records.  Also, VA afforded the Veteran relevant examinations and opinions in October 2006, February 2012, and November 2012.  The resulting reports describe the Veteran's claimed conditions, take into consideration the relevant history, and contain an adequate rationale for the conclusions reached.  Additional explanation is appropriately found in the merits section of the instant document.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

Also, with regard to the issues decided in the instant document, the Board finds that there has been substantial compliance with the directives of the January 2012 Board remand.  In that decision, the Board remanded the issues of service connection for a heart condition and increased disability ratings for residuals of a pilonidal cyst and bilateral pes planus for additional examinations and opinions in addition to further record development.  Examinations conducted in February and October 2012, as well as private treatment records and updated VA treatment records, satisfy the remand directives.  Thus, there has been compliance with the Board's Remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).   

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Congress specifically limits entitlement to service connection for a disease or injury where such cases have not resulted in a disability.  In the absence of a proof of present disability there can be no claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992)(citation omitted).  The requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal; service connection may be awarded even though the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The standard is whether a disability exists at the time the claim was filed. See also Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

In his August 2006 claim, the Veteran alleged that he had borderline cardiac enlargement with metallic buck-shot.  In the resulting October 2006 VA examination, the examiner noted electrocardiograms in the Veteran's service treatment records that were "upper limit of normal" and did "meet the criteria for [left ventricular hypertrophy]."  The electrocardiogram cited to by the examiner apparently met the criteria for left ventricular hypertrophy.  However, at the time of that examination, the examiner opined that no cardiac diseases or functional impairments were present.  

Next, private treatment notes from November 2006 document x-ray images taken of the Veteran's chest.  The images showed that the heart was at the upper limits of normal in size.  The hilar and paratracheal structures were unremarkable.  The attending physician found no acute cardiopulmonary process.  Additionally, the Veteran's heart rhythm was regular, the heart sounds were normal, and there were no murmurs or clicks.  

In his March 2009 hearing before a Decision Review Officer, the Veteran testified that he had always been told that he had a large heart and that he would notice heart symptomatology while on an airplane and would sometimes feel symptoms in his arm.  He did not describe a heart condition in any more detail.  

The Veteran subsequently underwent VA examination for his left ventricular hypertrophy claim in February 2012.  Citing a review of the Veteran's medical records, the examiner concluded that the Veteran did not have, nor had he ever been diagnosed with, a heart condition.  After listing an extensive history of electrocardiograms, chest radiographs, and echocardiograms that showed no sign of left ventricular hypertrophy, the examiner cited the June 2009 echocardiogram that showed normal wall motion and wall thickness.  There was no evidence of left ventricular hypertrophy.  The examiner noted that cardiac echocardiograms were more sensitive in determining the size of the heart and that electrocardiograms and chest radiographs were less so.  

VA afforded the Veteran another examination for his heart in October 2012.  In contrast to the Veteran's earlier examination in February 2012, this examiner acknowledged that the Veteran had an abnormal electrocardiogram in 2006.  A new echocardiogram was conducted in November 2012.  The results showed normal wall motion and thickness, and no evidence of left ventricular hypertrophy.  In an addendum to the October 2012 examination, after noting the conflicting medical evidence of record, specifically, the abnormal electrocardiogram in 2006 and the November 2012 echocardiogram results, which showed normal cardiac structure and function, the examiner concluded that no specific cardiac diagnosis could be made at that point due to the lack of echocardiographic findings.  

The Board finds the February and November 2012 examinations to be the most probative of record with regard to the question of whether the Veteran had a current heart condition during the claim and appeal period.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In these examinations, the examiner gathered a detailed history from the Veteran, reviewed the claims file, conducted tests on the Veteran, to include an echocardiogram, and based their findings on the results of the tests and reviews.  The examiners also provided an adequate rationale for each opinion rendered.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (explaining that most of the probative value of a medical opinion comes from its reasoning).  Importantly, the February and November 2012 examiners relied on the diagnostic testing conducted prior to and during the claim and appeal period.  As to what disorders the Veteran had during the claim and appeal period, the Board finds the VA opinions from February and November 2012 which determined that the Veteran did not have, nor did he ever have, a heart condition, to be more probative than the October 2006 VA examination, which seemingly notes the presence of left ventricular hypertrophy in an unexplained electrocardiogram.  

Further, the February and November 2012 examinations are corroborated by private treatment records from October 2013, which document Dr. I.S. reporting normal findings for the Veteran's heart after inspecting chest x-ray images taken for that consultation.  

Thus, the Board finds that the heart disability claim must be denied because the probative medical evidence of record does not suggest that the Veteran currently has, or had, a heart disability during the appeal period.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation).  Although the Veteran has asserted, in essence, that he had an enlarged heart after service, no such condition is shown by the most probative medical evidence.  

To the extent that the Veteran contends that he has a current disability, as a lay person, he is not competent to offer an opinion on a matter clearly requiring medical expertise, such as diagnosing himself with a heart condition which requires clinical testing to diagnose.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  In the absence of evidence of a current disability, service connection for a heart condition, to include left ventricular hypertrophy, is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Increased Disability Ratings 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  

Initial compensable rating for pilonidal cyst

In March 2007, the RO granted service connection for residuals of a pilonidal cyst and assigned a noncompensable disability rating under DC 7899-7819.  As indicated by the hyphenated DC, residuals of a pilonidal cyst have been rated by analogy to a benign skin neoplasm.  38 C.F.R. §§ 4.20, 4.27 (2015) (when an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" by using the first two digits of that part of the rating schedule which most closely identifies the part, or system, of the body involved and adding "99" for the unlisted condition).

Upon review, the Board finds that no other diagnostic code or rating schedule would be appropriate when rating the Veteran's condition.  DC 7819 provides that the disability is to be rated as disfigurement of the head, face, or neck under DC 7800, as scars under DCs 7801 through 7805, or impairment of function. 38 C.F.R. § 4.118.

DC 7800 provides for evaluation of burn scar(s), scar(s), or other disfigurement of the head, face or neck. 38 C.F.R. § 4.118.  Here, the pilonidal cyst (analogous to a scar) is not located the head, face or neck; therefore, DC 7800 is not for application.

Under DC 7801, a 10 percent rating is warranted for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters).  A 20 percent rating requires an area or areas of at least 12 square inches (77 square centimeters) but less than 72 square inches (465 square centimeters).  A 30 percent rating requires an area or areas of at least 72 square inches (465 square centimeters) but less than 144 square inches (929 square centimeters).  A 40 percent rating requires an area or areas of 144 square inches (929 square centimeters) or greater.  A qualifying scar is one that is nonlinear and deep, and is not located on the head, face, or neck.  Note (1) to DC 7801 provides that a deep scar is one associated with underlying tissue damage. Id.

DC 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 square centimeters) or greater warrant a 10 percent evaluation. Ten percent is the only rating assignable under Diagnostic Code 7802.  A superficial scar is one not associated with underlying soft tissue damage. Note (2) under that code provides that if multiple qualifying scars are present, a separate evaluation is assigned for each affected extremity based on the total area of the qualifying scars that affect that extremity. Id.

Under DC 7804, a 10 percent rating is warranted for 1 or 2 scars that are unstable or painful.  A 20 percent rating is warranted for 3 to 4 scars that are unstable or painful.  A 30 percent disability rating is warranted for 5 or more scars that are unstable or painful.  Note (1) states that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the rating that is based on the total number of unstable or painful scars. Id.

DC 7805 directs VA to rate other scars based on limitation of function of the affected part, as warranted.  Id.

In an October 2006 VA examination for the Veteran's claim for service connection for a pilonidal cyst, the examiner found a 4 inch linear scar in the gluteal cleft area.  There was no pain in the scar or adherence to underlying tissue.  There was no elevation or depression of the surface contour of the scar on palpation, and there was no inflammation, edema, or keloid formation.  There were no areas of induration or inflexibility of the skin in the area of the scar, nor was there any limitation of motion or other limitation of function caused by the scar.  The examiner noted that the cyst had resolved with no residual functional impairment.  

In March 2009, the Veteran presented testimony regarding the residuals of his pilonidal cyst.  The Veteran testified that his cyst was recurring, and he would have to drain it on his own.  He did not comment on the frequency of the recurring cyst.  He acknowledged that he had never seen a professional while the cyst had come back.  He testified that it caused functional impairment.  

Subsequently, the Veteran underwent another VA examination for the pilonidal cyst in February 2012.  Denying the presence of any other skin condition after performing a thorough examination, the examiner concluded that the Veteran's pilonidal cyst had resolved, leaving a well-healed asymptomatic scar that caused no functional impairment.

Based on the above, a compensable rating is not available under DC 7801 because the scar from the Veteran's pilonidal cyst excision is not considered deep.  A compensable rating is also not warranted under DCs 7802 or 7804 because the Veteran's scar is not shown to cover an area of 144 square inches or greater; is not shown to be unstable; and is not shown to be painful on examination.  See 38 C.F.R. § 4.25.  Again, the scar was described as non-tender, non-painful, non-adherent, with no breakdown of the skin, and measured approximately 4 inches long.  Also, the objective evidence does not show that the scar limits the function of any affected part (i.e., the buttocks and the lower back).  Therefore, a compensable rating under DC 7805 is also not warranted.  

Therefore, a compensable disability rating under DCs 7800-7805 is not warranted.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initial compensable rating for bilateral pes planus

The Veteran's bilateral pes planus disability has been rated under DC 5276, the code applicable to rating pes planus.  A noncompensable rating is warranted for mild impairment, that is, where symptoms are relieved by built-up shoe or arch support.  A 10 percent rating is warranted for moderate impairment, manifested by the weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral.  A 30 percent rating is warranted for severe bilateral impairment, manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities. A 50 percent rating is warranted for pronounced bilateral flatfoot disability, demonstrating marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances. 38 C.F.R. § 4.71a, DC 5276.  

In his initial VA examination for his claim of service connection for pes planus, the Veteran described arch pain when standing, running, or similar activities.  There was no reported pain at rest or any weakness, stiffness, swelling, heat, redness, fatigability, or lack of endurance.  No assistive devices were needed, nor did the Veteran use corrective shoes, inserts, or braces.  A physical examination showed flattened arches with standing.  The examiner diagnosed the Veteran with bilateral pes planus with mild residual functional impairments.  

In his March 2009 hearing before a Decision Review Officer, the Veteran testified that he would develop calluses as a result of his pes planus and that he would have to scrape them off.  He also described weakness after standing and having to use inserts.  

The Veteran underwent another VA examination to assess the severity of his bilateral pes planus in February 2012.  During the clinical interview, he denied pain on the use of his feet.  There was also no pain on manipulation of the feet.  There was no indication of swelling on use, nor were there characteristic calluses caused by pes planus.  The examiner did not indicate that the Veteran used inserts, arch supports, or orthotics for his feet.  There was not extreme tenderness of the plantar surface of the feet.  Regarding alignment, the Veteran did have decreased longitudinal arch height on weight-bearing in both feet.  However, there was no objective evidence of marked deformity of the feet or marked pronation of the feet.  The weight bearing line did not fall over or medial to the great toe.  There were no lower extremity deformities other than pes planus that caused alteration of the weight bearing line.  There Veteran did not have inward bowing of the Achilles' tendon and he did not have marked inward displacement and severe spasm of the Achilles' tendon on manipulation.  X-ray images of the feet were obtained, revealing arthritis in the right foot only.  In his remarks, the examiner commented that the Veteran had bilateral mild flexible pes planus.  

The Board is not aware of other evidence that shows the severity of the Veteran's bilateral pes planus.

Throughout the course of the appeal, there has not been evidence of the weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilaterally or unilaterally.  There hasn't been marked or pronounced deformity or pronation.  There has been no tenderness on the plantar surfaces of the feet, marked inward displacement or severe spasm of the tendo achillis on manipulation.  Nor has there been objective evidence of characteristic callosities.  Indeed, the evidence of record suggests that the Veteran's pes planus is mild and is relieved by arch supports or inserts.  Accordingly, the preponderance of the evidence is against the Veteran's claim for a compensable disability rating for his bilateral pes planus.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a heart disorder, claimed as left ventricular hypertrophy, is denied.  

Entitlement to an initial compensable rating for pilonidal cyst is denied.

Entitlement to an initial compensable rating for bilateral pes planus is denied.


REMAND

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  A remand is necessary in this case for additional development of the Veteran's appeals.

Cervical Spine

The Veteran underwent a VA examination for his neck in February 2012.  During the clinical interview, the Veteran denied any injury or trauma to his neck after discharge from military service, and he did not recall any injury or trauma during his active military service aside from a fall down a ladder while carrying an ammunition box.  X-ray imaging studies revealed arthritis in the cervical spine.  The examiner also cited to November 2011 radiographic images that showed minimal degenerative changes in the cervical spine, most prominent in the C5-C6 and C6-C7 levels with neuroforaminal narrowing.  

Noting his review of the Veteran's claims file, the history as provided by the Veteran, and the physical examination conducted for this visit, the examiner opined that that there was insufficient objective medical evidence to support an opinion that the Veteran's active military service resulted in or caused a neck condition.  Citing to the November 2011 radiographs that showed minimal degenerative changes, the examiner explained that these images do not provide an explanation for the Veteran's decreased cervical range of motion in left lateral bending or left neck rotation.  Concluding, the examiner opined that the minimal degenerative changes would not be due to or resulting from the Veteran's active military service.  

The Veteran underwent another VA examination for his cervical spine in October 2014.  At that examination, x-ray images showed degenerative arthritis of the cervical spine.  For his opinion, the examiner provided that the evidence of record was insufficient to show that the Veteran's current arthritis of the cervical spine was related to or caused by the Veteran's military service.  

For the following reasons, these examinations are inadequate.  First, the Veteran's service treatment records document neck complaints.  A May 1996 clinical treatment note documents the Veteran presenting with neck pain that had started one week previously, while the Veteran was lifting boxes.  He described his symptoms as tingling arms and legs as well as neck pain.  The Veteran was given medication and diagnosed with a neck sprain.  None of the examiners of record address this in-service injury to the Veteran's neck in their opinions.  

Next, the Veteran has also competently alleged that he had been experiencing neck pain since his fall on a ladder during his active service.  However, while indicating that they did discuss the Veteran's history with the Veteran, the examiners of record did not address the Veteran's report of symptomatology since he fell down a ladder in service.  In providing a requested opinion, an examiner must acknowledge and discuss the Veteran's lay statements regarding the onset or aggravation of symptoms during service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion).  

Thus, a remand is necessary for the Veteran's claim of service connection for a cervical spine disability in order to obtain an examination and opinion that account for in-service treatment of a neck injury and account for the Veteran's lay statements regarding the onset of cervical spine symptoms during service.  

Thoracolumbar Spine 

VA afforded the Veteran an examination for his thoracolumbar spine in February 2012.  Presenting, the Veteran denied any pre-service back conditions.  He reported a June 2010 motor vehicle accident in which he injured his lower back, necessitating physical therapy visits.  Regarding in-service symptomatology, the Veteran reported that his body became painful at an indeterminate time during his active military service, and low back pain was then aggravated by a fall on a ladder while carrying ammunition.  X-ray images of the Veteran's low back were obtained.  The images showed no signs of arthritis or vertebral fractures.  

Citing his review of the Veteran's claims file and the clinical interview, the examiner opined that a thoracolumbar spine condition was not caused by or a result of the Veteran's active military service.  As rationale, the examiner explained that there was insufficient medical evidence to warrant a diagnosis of an acute or chronic thoracolumbar spine disorder.  The examiner concluded by noting that the history provided by the Veteran, his medical records, and the physical examination performed for that examination, did not provide sufficient objective medical evidence to support an opinion that the Veteran's active military service resulted in or caused a back condition.  

The Board finds this opinion to be inadequate.  First, private treatment notes document radiographic images taken of the Veteran's lumbosacral spine in June 2010 after a motor vehicle accident.  The images show mild degenerative changes of the lumbosacral spine with gross preservation of the disc spaces.  Also, March 2010 x-ray images show small multilevel marginal osteophytes in the intervertebral disc spaces of the lumbosacral spine.  This is evidence of a present disability in the Veteran's lower back, and the February 2012 examiner did not address this evidence in his opinion.  A remand is necessary to provide an examination and opinion that account for these records that indicate the presence of a low back disability.  

Right shoulder/clavicle fracture

VA afforded the Veteran an examination for his right shoulder claim in February 2012.  During the clinical interview, the Veteran denied any history of a right shoulder condition prior to joining the military and after discharge.  The only in-service incident that the Veteran could remember regarding his right shoulder was the fall down the ladder that also involved his low back and neck.  The examiner noted a June 1999 right clavicle/shoulder x-ray in which a tiny ossific fragment was noted adjacent to the greater tuberosity of the humerus, which may have represented a nonfused ossicle versus a past avulsive injury or calcific tendonitis.  

Citing his review of the Veteran's record, his interview with the Veteran, and the physical examination of the Veteran's right shoulder, the examiner concluded that there was insufficient objective medical evidence to warrant a diagnosis of an acute or chronic right shoulder disorder.  Accordingly, the examiner opined that a right shoulder condition was not caused by or a result of the Veteran's active military service.  

The February 2012 examiner rendered an opinion that was based in part on the absence of a present diagnosis of a right shoulder condition.  However, October 2006 radiographic images of the right shoulder and clavicle show ossific fragments.  Additionally, 2008 private treatment records from the Veteran's physical therapist document diagnoses of right shoulder tendonitis, bursitis, and capsulitis.  The February 2012 examination is inadequate because it does not address these previous right shoulder diagnoses of record.  

Additionally, while the examiner did note that he had interviewed the Veteran before rendering an opinion, he did not address the Veteran's competent reports that indicate he experienced right shoulder pain since an in-service fall on a ladder while holding a heavy box of ammunition.  As noted above, in providing a requested opinion, an examiner must acknowledge and discuss the Veteran's lay statements regarding the onset or aggravation of symptoms during service.  See Dalton, supra. 

Thus, a remand is necessary for the Veteran's claim of service connection for a right shoulder in order to obtain an examination and opinion that account for the previous diagnoses of record of a right shoulder condition and account for the Veteran's lay statements regarding the onset of right shoulder symptoms during service.    

Accordingly, the case is REMANDED for the following action:

1. Ensure that the Veteran is scheduled for appropriate VA examination for his cervical spine, thoracolumbar spine, and right shoulder.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  

(a)  The examiner should identify any and all cervical spine disorders the Veteran has had at any time since he filed his claim in August 2006.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed cervical spine disorder, to include arthritis, had onset during the Veteran's active service or was caused by his active service.

(b)  The examiner should identify any and all thoracolumbar disorders the Veteran has had at any time since he filed his claim in August 2006.  The examiner is asked to address June 2010 radiographic images which show mild degenerative changes of the lumbosacral spine and March 2010 radiographic images which reveal small multilevel marginal osteophytes in the lumbosacral spine.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed thoracolumbar spine disorder, to include arthritis, had onset during the Veteran's active service or was caused by his active service.  

(c)  The examiner should identify any and all right shoulder disorders the Veteran has had at any time since he filed his claim in August 2006.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed right shoulder disorder had onset during the Veteran's active service or was caused by his active service.

In all of the opinions requested, the examiner is asked to address the Veteran's competent assertions over the course of the appeal that he had suffered from neck, low back, and right shoulder symptoms since he fell on a ladder during his active service.

2.  Then, readjudicate the claims on appeal. If the benefits sought are not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


